Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Bond Reg. No. 64663 on 03/11/2021. 

The following claims have been amended as follows: 
1. (Currently Amended) An input apparatus separate from and coupled to a predetermined apparatus including a display, the input apparatus comprising: 
a manipulation device including a manipulation surface manipulated by a manipulator;
a detector configured to detect a manipulation state of a manipulating body with respect to the manipulation surface; 
a driver configured to vibrate the manipulation surface; and 
a controller configured to control the driver to vibrate the manipulation surface and perform an input to the predetermined apparatus according to the manipulation state detected by the detector, wherein the display in the predetermined apparatus is configured to display a plurality of manipulation buttons, and wherein any one of the manipulation buttons is selected as 
wherein:  
in response to determining that the selection position on the display has started to move from a first manipulation button of the manipulation buttons toward a second manipulation button of the manipulation buttons due to a start of movement of the manipulating body on the manipulation surface, regardless of the coordinate position of the manipulating body on the manipulation surface, the controller is further configured to perform, using the driver, a first low friction control to cause the manipulation surface to be in a first low friction state for a predetermined time, the first low friction state being where a first low frictional force between the manipulation surface and the manipulating body is provided due to generation of a predetermined first vibration on the manipulation surface, and the first low frictional force being smaller than a non-vibration frictional force between the manipulation surface and the manipulating body in a non-vibration state where no vibration is generated on the manipulation surface; and 
under a state where a contact of the manipulating body on the manipulation surface is detected by the detector while the first manipulation button is selected as the selection position on the display, the controller is further configured to perform, before the movement of the manipulating body on the manipulation surface and using the driver, a second low friction control to cause the manipulation surface to be in a second low friction state, the second low friction state being where a second low frictional force between the manipulation surface and the manipulating body is provided due to generation of a predetermined second vibration on the 
the controller is further configured to control the driver so that the second low friction state, the first low friction state, and the non-vibration state are performed sequentially wherein the controller is further configured to set sizes of the plurality of manipulation buttons to be smaller in response to a moving speed of the manipulating body on the manipulation surface increasing.

7. (Canceled) 

12. (Currently Amended) An input apparatus coupled via a communication link to a predetermined apparatus including a display, the input apparatus comprising: 
a manipulation device including a manipulation surface separate from the display; 
a detector configured to detect a manipulation state including a touch position of a manipulating body, the touch position being a position at which the manipulating body touches the manipulation surface; 
a driver configured to vibrate the manipulation surface; and a controller configured to control the driver and perform an input to the display that displays a plurality of manipulation buttons based on the manipulation state, wherein 
the controller is further configured to control the driver to sequentially 
(i) vibrate in a second low friction state to provide a second low frictional force between the manipulation surface and the manipulating body, in response to the detector detecting a touch 
(ii) vibrate in a first low friction state for a predetermined time to provide a first low frictional force between the manipulation surface and the manipulating body, in response to determining that a movement of the manipulating body on the manipulation surface has started under the second low friction state, regardless of the touch position of the manipulating body on the manipulation surface, the first low frictional force being smaller than the second low frictional force, and 
(iii) stop vibrating the manipulation surface and enter a non-vibration state to provide a non-vibration frictional force between the manipulation surface and the manipulating body, in response to the first low friction state ending after the predetermined time elapses, the non-vibration frictional force being larger than the second low frictional force wherein the controller is further configured to set sizes of the plurality of manipulation buttons to be smaller in response to a moving speed of the manipulating body on the manipulation surface increasing.

19. (Canceled)

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 01/13/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1 and 12 when taken in the context of the claims as a whole.  Specifically, the combination of a manipulation device with a manipulation surface, with a manipulation state, with a vibrate on the surface, with a controller that vibrates the surface 
At best the prior arts of record, specifically, Griffin et al. (US 20110248916 A1 hereinafter Griffin) teaches a touchscreen that detest touch state (see ¶24-25). Griffin further teaches vibration based on displayed buttons (see Fig. 8 and ¶48). Griffin further teaches friction for time periods (see ¶38). Griffin further teaches preset levels of frictions (see ¶40 and Fig. 9). Joung et al. (US 20100207895 A1) teaches reduction of friction which is less than no vibration (see ¶55-¶57). Song et al (US 20140237420 A1) teaches sizes of windows changing responsive to passing speed thresholds (see Fig. 12a-b and ¶138-¶140)
Newly cited art MOROFUJI (US 20180081443 A1) teaches slide operations towards icons the cause’s vibration on surface (see ¶75). Hirose et al. (US 20140062927 A1) teaches 
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 12 as a whole.
Thus, claims 1 and 12 are allowed over the prior art of record.
Claims 2-6, 8-11, 13-18 and 20-21 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 01/13/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143